— Judgment, Supreme Court, New York County (Myriam Altman, J.), rendered on November 3, 1983, and judgment of resentence of said court rendered on or about May 22, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Murphy, P. J., Sandler, Carro, Milonas and Wallach, JJ.